 Case: 3:19-cv-00165-TMR-SLO Doc #: 19 Filed: 09/24/19 Page: 1 of 4 PAGEID #: 43




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

JESSICA O’DONNELL,                             :


                       Plaintiff(s),           :      Case No. 3:19-cv-165

       - vs -                                         District Judge Thomas M. Rose
                                               :      Magistrate Judge Sharon L. Ovington


BASIL’S ON MARKET LLC, et al.,                  :


                       Defendant(s).           :



                    PRELIMINARY PRETRIAL CONFERENCE ORDER


       The preliminary pretrial conference in this case was held as required by Fed. R. Civ. P. 16
by telephone conference call at 10:30 a.m. on September 17, 2019 . All parties of record
participated in person or by their trial attorneys.
                                       PERTINENT SETTINGS

1.     Required disclosures under Fed. R. Civ. P. 26(a)(1):                      October 1, 2019

2.     Settlement demand by Plaintiff(s) on Defendant to be made by:                 Completed

3.     Not later than the date specified, Plaintiff(s) will furnish to
       Defendant(s) a medical package, consisting of reports, medical
       bills, list of special damages, certification of wage loss, hospital
       bills, hospital records, other bills and expenses, etc. Plaintiff’s
       counsel is under a continuing duty to update or supplement the
       medical package as further information becomes available :                October 1, 2019

4.     Cut-off date for motions to amend the pleadings and to add parties:    November 1, 2019

5.     Cut-off date for motions directed to the pleadings (including
       motions to dismiss and motions for judgment on the pleadings):         December 2, 2019

6.     Cut-off date for filing motion to certify class:                                      N/A
 Case: 3:19-cv-00165-TMR-SLO Doc #: 19 Filed: 09/24/19 Page: 2 of 4 PAGEID #: 44




7.     Date by which parties must identify lay witnesses
       and provide a synopsis of their testimony:                               December 20, 2019

8.     Dates to reveal the identity of expert witnesses and to provide a copy
       of the expert’s report [Rule 26(a)(2)(B)] or the subject matter and
       summary of facts and opinions for experts not required to prepare
       reports [Rule 26(a)(2)(c)] are:

       1.      Plaintiff Primary Expert Designations:                            February 28, 2020

       2.      Defendant Primary Expert Designations                               March 31, 2020

       3.      Plaintiff Rebuttal Expert Designations:                               April 30, 2020

       4.      Defendant Rebuttal Expert Designations:                               April 30, 2020

9.     Cut-off date for making requests for admissions:                            March 31, 2020

10.    Discovery cut-off:                                                            June 30, 2020

11.    Telephone status conference following discovery to discuss
       possible alternative dispute resolution mechanisms:                           July 16, 2020
                                                                                     at 10:30 a.m.

12.    Cut-off date for filing summary judgment motions:                             July 30, 2020

13.    Court’s target date for deciding summary judgment motions:            60 days prior to trial

The Court will use its best efforts to decide all dispositive motions, particularly summary judgment
motions, by this date. The Court’s commitment is based on the parties’ adhering to deadlines for
completing discovery and filing dispositive motions; any extension of those dates will affect the
decision date. No trial date will be re-set because the Court is unable to decide the dispositive
motions by this date.

14.    Cut-off date for filing motions in limine with respect to
       trial testimony:                                                       10 days prior to FPT

15.    Cut-off date for filing the parties’ joint proposed final pretrial order: 10 days prior to FPT

16.    Trial exhibits to be exchanged by:                                     3 days prior to FPT
 Case: 3:19-cv-00165-TMR-SLO Doc #: 19 Filed: 09/24/19 Page: 3 of 4 PAGEID #: 45




17.    Final pretrial conference ___ by telephone X in chambers
       (All counsel who will participate in trying the case must also
       participate in the final pretrial conference.):                             February 4, 2021
                                                                                      @ 2:30 p.m.
18.    Cut-off date for filing proposed jury instructions, proposed special
       verdicts or interrogatories, and a joint statement of the case (which
       must be consistent with the joint proposed final pretrial order):                   1 week
                                                                                       prior to trial

(Additionally, the joint proposed final pretrial order, jury instructions, special verdicts or
interrogatories and joint statement of the case must all be submitted to chambers in WordPerfect
format, either by email or on a separate disk.)

19.    Transcripts of depositions with designations of
       testimony to be used:                                                   14 days prior to trial

20.    Cut-off date for filing counter designations in
       deposition transcripts:                                                   7 days prior to trial

21.    Trial exhibits to be delivered to the courtroom deputy by:                 February 24, 2021

22.    Trial on the merits X to a jury to the Court beginning:                        March 1, 2021
                                                                                       @ 9:00 a.m.

23.    Law clerk assigned:                                                           Michael Mayer

24.    The Magistrate Judge assigned to this case is:                           Sharon L. Ovington

          This case is referred to the assigned Magistrate Judge pursuant to 28 U.S.C. § 636(b) from
the date of this Order until the discovery deadline. At that time, the District Judge will resume
management of the case through resolution or trial. The Magistrate Judge to whom the case is
referred is hereby authorized to perform any and all functions authorized for full-time United States
Magistrate Judges by statute except that, unless specifically ordered, the following motions are not
referred, regardless of when they may be filed: (1) motions for temporary restraining order or
preliminary injunction; (2) motions for summary judgment, including Markman hearings in patent
cases; motions for class certification; and (4) motions in limine relating to the admission of evidence
at trial.

         The parties should have indicated in their Fed. R. Civ. P. 26(f) report whether they will
consent to have the case tried by the Magistrate Judge if the District Judge is not available on the
trial date set. If they have not done this, they should notify the District Judge’s Courtroom Deputy
not later than twenty days from the date of this Order whether or not they will consent on this
contingent basis. Consent must be unanimous and declining consent will have no adverse
substantive consequences.

       ALL discovery must be concluded, as opposed to simply being requested, by the discovery
deadline. For example, interrogatories, which have a thirty day response time, must be served on the
 Case: 3:19-cv-00165-TMR-SLO Doc #: 19 Filed: 09/24/19 Page: 4 of 4 PAGEID #: 46




opposing party in sufficient time to allow that party to respond prior to the discovery deadline. In
the absence of extraordinary cause, the Court will not extend the discovery deadline if doing so
would adversely impact the trial date or the summary judgment filing deadline.

                         Limiting Personal Information in Court Records
        The judiciary’s privacy policy restricts publication of certain personal data in documents
filed with the Court. Therefore, in documents filed with the Court, please (1) limit Social Security
and financial account numbers to the last four digits, (2) use only initials for the names of minors,
(3) limit dates of birth to the year, and (4) in criminal cases, limit home addresses to city and state.
Please do not elicit the omitted information when examining witnesses in open court. If the omitted
information is mentioned in open court, please ask to have it stricken or to have the transcript
redacted before filing. The Court has authority to enforce the privacy policy on its own motion.



September 24, 2019                                      s/ Thomas M. Rose
                                                       Thomas M. Rose, Judge
                                                       United States District Court
